Case: 18-50489      Document: 00514799433         Page: 1    Date Filed: 01/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 18-50489                             FILED
                                  Summary Calendar                    January 17, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

ARTEMIO MIRANDA-MANUEL, also known as Manuel Valdez, also known
as Arthur Hernandez Manuel, also known as Jesus Renteria Estrada, also
known as Manuel Hernandez, also known as Antonio Miranda Manuel, also
known as Artemio Miranda-M, also known as Jesus Renteria, also known as
Arturo Valdez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:18-CR-98-1


Before HIGGINBOTHAM, ELROD and DUNCAN, Circuit Judges.
PER CURIAM: *
       Artemio Miranda-Manuel appeals the 30-month within-guidelines
sentence imposed following his guilty plea conviction for illegal reentry after
having been previously deported. He argues that his indictment did not allege



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50489     Document: 00514799433    Page: 2   Date Filed: 01/17/2019


                                 No. 18-50489

that he had a prior conviction and that, therefore, his sentence under 8 U.S.C.
§ 1326(b) violates his due process rights by exceeding the two-year statutory
maximum provided by § 1326(a). He concedes that this argument is foreclosed
by Almendarez-Torres v. United States, 523 U.S. 224 (1998). However, he seeks
to preserve the issue for possible Supreme Court review because, he argues,
subsequent Supreme Court decisions indicate that the Court may reconsider
this issue. The Government has moved for summary affirmance, urging that
the issue is foreclosed.
      In Almendarez-Torres, 523 U.S. at 239-47, the Supreme Court held that,
for purposes of a statutory sentencing enhancement, a prior conviction is not a
fact that must be alleged in the indictment or found by a jury beyond a
reasonable doubt.     This court has held that subsequent Supreme Court
decisions did not overrule Almendarez-Torres.      See, e.g., United States v.
Wallace, 759 F.3d 486, 497 (5th Cir. 2014) (considering the effect of Alleyne v.
United States, 570 U.S. 99 (2013)); United States v. Pineda-Arrellano, 492 F.3d
624, 625-26 (5th Cir. 2007) (considering the effect of Apprendi v. New Jersey,
530 U.S. 466 (2000)). Thus, Miranda-Manuel’s argument is foreclosed, and
summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis,
406 F.2d 1158, 1162 (5th Cir. 1969).
      Accordingly, the Government’s unopposed motion for summary
affirmance is GRANTED, the alternative motion for an extension of time is
DENIED, and the judgment of the district court is AFFIRMED.




                                       2